 1     WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Chad Duane Daniel,                                No. CV-19-08040-PCT-MTL (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Unknown McCarthy, et al.,
13                  Defendants.
14
15
16          This Order sets forth the Court’s rulings on a number of pending Motions (Docs.
17   20, 26, 27, 31).
18                                       I. DISCUSSION
19           A. Defendants’ “Motion to Strike Plaintiff’s Reply to Defendants’ Responsive
                Pleading” (Doc. 20)
20
            On July 18, 2019, Defendant Kirk and McCarthy filed an Answer (Doc. 15) to
21
     Plaintiff’s Complaint (Doc. 1). On July 29, 2019, Plaintiff filed a “Reply to Defendant’s
22
     Responsive Pleading” (Doc. 19). Pending before the Court is Defendants’ “Motion to
23
     Strike Plaintiff’s Reply to Defendants’ Responsive Pleading” (Doc. 20).
24
            Federal Rule of Civil Procedure 7(a) lists the pleadings that are allowed in a civil
25
     action. Pursuant to Rule 7(a)(7), a reply to an answer is allowed only if the court orders
26
     one. As the Court did not order a reply to Defendants’ Answer (Doc. 15), Plaintiff’s Reply
27
     (Doc. 19) is an improper pleading. Accordingly, the Court will grant Defendants’ Motion
28
     (Doc. 20).
 1           B. Defendants’ “Motion to Stay” (Doc. 26)
 2          The Court has reviewed the parties’ briefing concerning Defendants’ Motion (Doc.
 3   26) that requests that the Court stay discovery pending resolution of Defendants’ “Motion
 4   for Summary Judgment re: Failure to Exhaust Administrative Remedies” (Doc. 24). In
 5   opposing the Motion, Plaintiff explains that he needs discovery to support his claim that
 6   his exhaustion requirement should be excused.           (Doc. 35).    The Court will grant
 7   Defendants’ Motion (Doc. 26) to the following extent: pending resolution of Defendants’
 8   Motion for Summary Judgment (Doc. 24), discovery is limited to evidence concerning
 9   exhaustion, including whether the exhaustion requirement should be excused.
10           C. Plaintiff’s “Request for Appointment of a Private Investigator” (Doc. 27)
                and “Request for Appointment of a Psychologist, Pursuant to Rule 36(a)
11
                FRCP” (Doc. 31)
12          The Court has reviewed Plaintiff’s two Motions (Docs. 27, 31) in which Plaintiff
13   requests that the Court appoint (i) a private investigator and (ii) a psychologist to serve as
14   an expert witness.
15          Congress has not authorized the expenditure of public funds for the Court
16   appointment of an investigator for a plaintiff proceeding in forma pauperis under 28 U.S.C.
17   § 1915. See Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989) (citing United States v.
18   MacCollom, 426 U.S. 317, 321 (1976)). Plaintiff’s “Request for Appointment of a Private
19   Investigator” (Doc. 27) will be denied.
20          Federal Rule of Civil Procedure 702 provides that “[i]f scientific, technical, or other
21   specialized knowledge will assist the trier of fact to understand the evidence or to determine
22   a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or
23   education, may testify thereto in the form of an opinion or otherwise.” The Court has the
24   discretion to appoint an expert and to apportion costs, including the apportionment of costs
25   to one side. Fed. R. Evid. 706; Ford ex rel. Ford v. Long Beach Unified School Dist., 291
26   F.3d 1086, 1090 (9th Cir. 2002). Expert witnesses, however, cannot be appointed solely
27   to aid a litigant in presenting his or her case. Expert witnesses can be only appointed where
28   necessary to aid the court. See Pedraza v. Jones, 71 F.3d 194, 196 (5th Cir. 1995) (stating


                                                  -2-
 1   that “the plain language of [28 U.S.C. § 1915] does not provide for the appointment of
 2   expert witnesses to aid an indigent litigant”). “The most important factor in favor of
 3   appointing an expert is that the case involves a complex or esoteric subject beyond the
 4   trier-of-fact’s ability to adequately understand without expert assistance.” WRIGHT &
 5   MILLER, 29 FED. PRAC. & PROC. EVID. § 6304 (2004).
 6          The Court finds that Plaintiff’s allegations in his Complaint (Doc. 1) are not so
 7   complicated as to require the appointment of an expert witness to assist the Court.
 8   Plaintiff’s “Request for Appointment of a Psychologist, Pursuant to Rule 36(a) FRCP”
 9   (Doc. 31) will be denied. Plaintiff’s “Request for an Expedited Ruling on a Motion for
10   Appointment of a Psychologist” (Doc. 38) will be denied as moot.
11          D. Plaintiff’s “Motion for Extension of Time” (Doc. 36)
12          In his September 25, 2019 Motion (Doc. 36), Plaintiff seeks a forty-five day
13   extension of the deadline to respond to Defendants’ Motion for Summary Judgment (Doc.
14   24). For good cause shown, the Court will grant Plaintiff’s Motion (Doc. 36).
15                                      II. CONCLUSION
16          Based on the foregoing,
17          IT IS ORDERED granting Defendants’ “Motion to Strike Plaintiff’s Reply to
18   Defendants’ Responsive Pleading” (Doc. 20).
19          IT IS FURTHER ORDERED directing the Clerk of Court to strike Plaintiff’s
20   “Reply to Defendant’s Responsive Pleading” (Doc. 19).
21          IT IS FURTHER ORDERED granting Defendants’ “Motion to Stay” (Doc. 26)
22   to the following extent: pending resolution of Defendants’ Motion for Summary Judgment
23   (Doc. 24), discovery is limited to evidence concerning exhaustion, including whether the
24   exhaustion requirement should be excused.
25          IT IS FURTHER ORDERED denying Plaintiff’s “Request for Appointment of a
26   Private Investigator” (Doc. 27).
27          IT IS FURTHER ORDERED denying Plaintiff’s “Request for Appointment of a
28   Psychologist, Pursuant to Rule 36(a) FRCP” (Doc. 31).


                                               -3-
 1         IT IS FURTHER ORDERED denying as moot Plaintiff’s “Request for an
 2   Expedited Ruling on a Motion for Appointment of a Psychologist” (Doc. 38).
 3         IT IS FURTHER ORDERED granting Plaintiff’s “Motion for Extension of Time”
 4   (Doc. 36). Plaintiff shall file his response to Defendants’ Motion for Summary Judgment
 5   (Doc. 24) no later than November 14, 2019.
 6         Dated this 1st day of October, 2019.
 7
 8
 9                                                  Honorable Eileen S. Willett
10                                                  United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
